Mr. President, Mr. Secretary-General, colleagues, ladies and gentlemen,
This year, the international community celebrates two, without exaggeration, historic anniversaries: the 75th anniversary of the end of the Second World War and establishment of the United Nations.
The importance of these two forever interlinked events cannot be overemphasized. In 1945, Nazism was defeated, the ideology of aggression and hatred was crushed, and the experience and spirit of alliance, as well as the awareness of the huge price that had been paid for peace and our common Victory, helped construct the post-war world order. It was built on the ultimate foundation of the UN Charter that remains the main source of international law to this day.
I am convinced that this anniversary makes it incumbent upon all of us to recall the timeless principles of inter-State communication enshrined in the UN Charter and formulated by the founding fathers of our universal Organization in the clearest and most unambiguous terms. These principles include the equality of sovereign States, non-interference with their domestic affairs, the right of peoples to determine their own future, non-use of force or the threat of force, and political settlement of disputes.
Looking back at the past decades, one can say that despite all difficulties of the Cold War period, major geopolitical shifts and all the intricacies of today’s global politics, the UN has been ably fulfilling its mission of protecting peace, promoting sustainable development of the peoples and continents and providing assistance in mitigating local crises.
This enormous potential and expertise of the UN is relevant and serves as a solid basis for moving ahead. After all, just like any other international organization or regional entity, the UN should not grow stiff, but evolve in accordance with the dynamics of the 21st century and consistently adapt to the realia of the modern world that is indeed becoming more complicated, multipolar and multidimensional.
The current changes certainly have an effect on the principal UN body, the Security Council, as well as on the debate concerning the approaches to its reform. Our logic is that the Security Council should be more inclusive of the interests of all countries, as well as the diversity of their positions, base its work on the principle of the broadest possible consensus among States and, at the same time, continue to serve as the cornerstone of global governance, which cannot be achieved unless the permanent members of the Security Council retain their veto power.
Such a right pertaining to the five nuclear powers, the victors of the Second World War, remains indicative of the actual military and political balance to this day. Most importantly, it is an essential and unique instrument that helps prevent unilateral actions that may result in a direct military confrontation between major States, and provides an opportunity to seek compromise or at least avoid solutions that would be completely unacceptable to others and act within the framework of international law, rather than a vague, gray area of arbitrariness and illegitimacy.
As diplomatic practice shows, this instrument actually works, unlike the infamous pre-war League of Nations with its endless discussions, declarations without mechanisms for real action and with States and peoples in need not having the right to assistance and protection.
Forgetting the lessons of history is short-sighted and extremely irresponsible, just like the politicized attempts to arbitrarily interpret the causes, course and outcomes of the Second World War and twist the decisions of the conferences of the Allies and the Nuremberg Tribunal that are based on speculation instead of facts.
It is not just vile and offending the memory of the fighters against Nazism. It is a direct and devastating blow to the very foundation of the post-war world order, which is particularly dangerous in view of the global stability facing serious challenges, the arms control system breaking down, regional conflicts continuing unabated, and threats posed by terrorism, organized crime and drug trafficking intensifying.
We are also experiencing a whole new challenge of the coronavirus pandemic. This disease has directly affected millions of people and claimed the most important thing: the lives of hundreds of thousands of people. Quarantines, border closures, numerous serious troubles to citizens of almost all States constitute the present-day realia. It has been especially difficult for elderly people who, due to the necessary restrictions, have not been able to hug their loved ones, children and grandchildren for weeks or even months.
Experts are yet to fully assess the scale of the social and economic shock caused by the pandemic and all its long-term consequences. However, it is already evident that it will take a really, really long time to restore the global economy. Furthermore, even the proven anti-crisis measures will not always work. We will need new innovative solutions.
The only way to elaborate such solutions is to work together, which is the most important task for both the UN and G20 States, as well as other leading inter State organizations and integration associations that are also going through tough times due to the pandemic impact and need fundamentally new horizons and scope of development.
This very idea of a qualitative integrative growth, the “integration of integrations”, is the one behind Russia’s initiative to form a Greater Eurasian Partnership involving all Asian and European countries without exception. It is purely pragmatic and increasingly relevant.
Besides, I would like to draw attention once again to Russia’s proposal to create so-called “green corridors” free from trade wars and sanctions, primarily for essential goods, food, medicine and personal protective equipment needed to fight the pandemic.
In general, freeing the world trade from barriers, bans, restrictions and illegitimate sanctions would be of great help in revitalizing global growth and reducing unemployment. According to experts, total or partial reduction in global employment in the second quarter of this year equals to the loss of 400 million jobs, and we have to do our utmost to prevent this unemployment from growing long-term and ensure that people return to work and can support their families instead of finding themselves imprisoned by poverty with no prospects in life.
This is indeed a most acute global social problem, so the politics has a mission now to pave the way for trade, joint projects and fair competition, rather than tie the hands of business and discourage business initiative.
The pandemic has also pinpointed a series of ethical, technological and humanitarian matters. For instance, advanced digital technologies helped quickly reorganize education, trade and services, as well as set up distant learning and online courses for people of different ages. Artificial intelligence has assisted doctors in making more accurate and timely diagnoses and finding the best treatment.
However, just like any other innovation, digital technologies tend to spread uncontrollably and, just like conventional weapons, can fall into the hands of various radicals and extremists not only in the regional conflict zones, but also in quite prosperous countries, thus engendering enormous risks.
In this regard, matters related to cybersecurity and the use of advanced digital technology also deserve a most serious deliberation within the UN. It is important to hear and appreciate the concerns of people over the protection of their rights, such as the right to privacy, property and security, in the new era.
We must learn to use new technologies for the benefit of humankind, seek for a right balance between encouraging the development of artificial intelligence and justifiable restrictions to limit it, and work together towards a consensus in the field of regulation that would avert potential threats in terms of both military and technological security, as well as traditions, law, and morals of human communication.
I would like to point out that during the pandemic, doctors, volunteers and citizens of various countries have been showing us examples of mutual assistance and support, and such solidarity defies borders. Many countries have also been helping each other selflessly and open-heartedly. However, there have been cases showing the deficit of humanity and, if you will, kindness in the relations at the official interstate level.
We believe that the UN prestige could strengthen and enhance the role of the humanitarian or human component in multilateral and bilateral relations, namely in people-to-people and youth exchanges, cultural ties, social and educational programs, as well as cooperation in sports, science, technology, environment and health protection.
As to healthcare, just like in economy, we now need to remove, as many as possible, obstacles to partner relations. Our country has been actively contributing to global and regional counter-COVID-19 efforts, providing assistance to most affected states both bilaterally and within multilateral formats.
In doing so, we first of all take into account the central coordinating role of the World Health Organization, which is part of the UN system. We believe it essential to qualitatively strengthen the WHO capability. This work has already begun, and Russia is genuinely motivated to engage in it.
Building on the scientific, industrial and clinical experience of its doctors Russia has promptly developed a range of test systems and medicines to detect and treat the coronavirus, as well as registered the world’s first vaccine, “Sputnik-V.”
I would like to reiterate that we are completely open to partner relations and willing to cooperate. In this context, we are proposing to hold an online high-level conference shortly for countries interested in cooperation in the development of anti- coronavirus vaccines.
We are ready to share experience and continue cooperating with all States and international entities, including in supplying the Russian vaccine which has proved reliable, safe, and effective, to other countries. Russia is sure that all capacities of the global pharmaceutical industry need to be employed so as to provide a free access to vaccination for the population of all states in the foreseeable future.
A dangerous virus can affect anyone. The coronavirus has struck the staff of the United Nations, its headquarters and regional structures just like everyone else. Russia is ready to provide the UN with all the necessary qualified assistance; in particular, we are offering to provide our vaccine, free of charge, for the voluntary vaccination of the staff of the UN and its offices. We have received requests from our UN colleagues in this respect, and we will respond to those.
There are other critical items on today’s agenda. The issues of both environmental protection and climate change should remain the focus of joint efforts.
The specialized multilateral UN conventions, treaties and protocols have proved fully relevant. We are calling on all states to comply with them in good faith, particularly in working to achieve the objectives of the Paris Agreement.
Dear colleagues! I would like to underline again, that Russia will make every effort to contribute to peaceful political and diplomatic resolution of regional crises and conflicts, as well as to ensuring strategic stability.
For all the disputes and differences, at times misunderstanding and even distrust on the part of some colleagues, we will consistently advance constructive, uniting initiatives, first of all in arms control and strengthening the treaty regimes existing in this area. This includes the prohibition of chemical, biological and toxin weapons.
The issue of primary importance that should and must be promptly dealt with is, of course, the extension of the Russia-US Strategic Arms Reduction Treaty, which will expire shortly, i.e. in February 2021. We are engaged in negotiations with our US partners on the matter.
We also expect that mutual restraint would be exercised with regard to deploying new missile systems. I would like to add that as early as last year, Russia declared a moratorium on deploying ground-launched medium and short-range missiles in Europe and other regions as long as the United States of America refrains from such actions. Unfortunately, we have not received any reaction to our proposal from either our US partners or their allies.
I believe that such reciprocal steps on specific issues would provide a sound basis for launching a serious, profound dialogue on the entire range of factors affecting strategic stability. It would aim at achieving comprehensive arrangements, shaping a solid foundation for the international security architecture that would build on prior experience in this field and in line with both the existing and future politico-military and technological realia.
In particular, Russia is putting forward an initiative to sign a binding agreement between all the leading space powers that would provide for the prohibition of the placement of weapons in outer space, threat or use of force against outer space objects.
We are well aware of the fact that security issues as well as other problems discussed by this jubilee UN General Assembly call for consolidated efforts on the basis of values that unite us, our shared memory of the lessons of history, and the spirit of alliance which guided the anti-Hitler coalition participants who found it possible to raise above differences and ideological preferences for the sake of Victory and peace for all nations on the Earth.
In the current challenging environment, it is important for all countries to show political will, wisdom and foresight. The permanent members of the UN Security Council — those powers that, for 75 years now, have been bearing particular responsibility for international peace and security, the preservation of the foundations of international law — should take the lead here.
Fully realizing this responsibility, Russia has suggested convening a G5 summit. It would aim at reaffirming the key principles of behavior in international affairs, elaborating ways to effectively address today’s most burning issues. It is encouraging that our partners have supported the initiative. We expect to hold such summit — in person — as soon as epidemiological situation makes it possible.
I would like to reiterate that in an interrelated, interdependent world, amid the whirlpool of international developments, we need to work together drawing on the principles and norms of international law enshrined in the UN Charter. This is the only way for us to carry out the paramount mission of our Organization and provide a decent life for the present and future generations.
I wish all the peoples of our planet peace and well-being.
Thank you.
